FILED
                           NOT FOR PUBLICATION
                                                                             AUG 8 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-30237

              Plaintiff-Appellee,                D.C. No.
                                                 3:17-cr-00108-TMB-1
 v.

ALONZO DEAN JENKINS,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted August 5, 2019**
                               Anchorage, Alaska

Before: TALLMAN, IKUTA, and N.R. SMITH, Circuit Judges.

      Defendant Alonzo Jenkins appeals the district court’s denial of his motion to

suppress a firearm found in the vehicle he had been driving. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We affirm without reaching the thrust of Jenkins’ appeal,1 because Jenkins

concedes on appeal that stopping his vehicle comported with the Fourth

Amendment and that Sgt. Witte could order him to step out of his vehicle during

the traffic stop. Sgt. Evans discovered the weapon in plain view under the driver’s

seat as he looked into the car after Jenkins exited the vehicle. Accordingly, the

weapon was admissible under the plain view exception to the warrant requirement.

See United States v. Hall, 974 F.2d 1201, 1204 (9th Cir. 1992).

      AFFIRMED.




      1
       Jenkins argues that the officers violated the Fourth Amendment, because
they conducted a Terry frisk absent reasonable suspicion that Jenkins was armed
and dangerous. See Arizona v. Johnson, 555 U.S. 323, 331 (2009).
                                          2